Citation Nr: 0631133	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a kidney and liver 
disease.

(The issue of whether the overpayment of nonservice-connected 
pension benefits in the calculated amount of $14,203.60 was 
properly created is the subject of a separate decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1966 to October 1970. This matter is before the 
Board on appeal from a July 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

This appeal is being remanded to the RO via the appeals 
management center (AMC) in Washington, D.C. VA will notify 
the veteran if any action on his part is required.


REMAND

The evidence of record shows that the Social Security 
Administration (SSA) found the veteran to be disabled 
effective in 2000.  It does not appear that the determination 
awarding benefits or that records supporting that decision 
have been associated with the claims file.  Such records are 
constructively of record, may contain information pertinent 
to the veteran's claim, and should be obtained.

Furthermore, as the veteran did not receive any notice 
regarding rating of kidney and liver disease or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will have the opportunity to correct such 
deficiency on remand.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, this case is REMANDED for the 
following action:

1.  With respect to the claim for service 
connection for kidney and liver disease, 
the RO should provide the veteran notice 
regarding the degree of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After obtaining any necessary 
information from the veteran, the RO 
should obtain a copy of the decision 
awarding the veteran SSA disability 
benefits and a copy of the record upon 
which the award was based.

3.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

4.  The RO should then re-adjudicate the 
claim for service connection for kidney 
and liver disease.  If it remains denied, 
an appropriate supplemental statement of 
the case should be issued, and the 
veteran and his representative should 
have the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


